Jerome A. Mirabito, Esq. City Attorney, Fulton
You have asked whether the requirements of section 45 of the General City Law apply to homeowners doing plumbing work in their homes and to housing developers hiring uncertified plumbers to do plumbing work in homes they intend to sell.
Section 45 prohibits a person from conducting "the trade, business or calling of plumber or of plumbing in a city of this state as employing or master plumber" unless the person has obtained a certificate of competency from the examining board of plumbers of the City. The words "employing or master plumber" mean a person having a regular place of business and who, by himself or journeymen plumbers* in his employ, performs plumbing work (General City Law, § 40).
It is clear from the language of section 45 that the certification requirement applies to a person who both pursues the trade of plumber and is engaged in the trade as an employing or master plumber (People vO'Connell, 1 App. Div. 110 [1st Dept, 1896]). The statute was intended to protect the public against persons who might jeopardize health by ignorantly pursuing a calling that requires expert knowledge (ibid.).
Since homeowners doing plumbing work in their homes are not engaged in the trade of plumbing and are not "employing or master plumbers", they are not subject to the certification requirement of section 45.
You also ask whether a housing developer, employing uncertified plumbers to do plumbing work in homes he intends to sell, is subject to the certification requirements of section 45. If the developer uses persons engaged in the trade of plumbing as "employing or master plumbers", they must be certified under the provisions of section 45. If, however, the developer is doing the work himself or has hired journeymen plumbers, the question is whether the developer is a master or employing plumber who must be certified under section 45.
We believe that a housing developer who constructs houses including the plumbing facilities, either by himself or by using journeyman plumbers, must be certified under section 45. Since he is in the business of building homes including the plumbing element, it can be said that he conducts the trade of plumbing through a regular place of business either by his own efforts or through those in his employ.
We conclude that a homeowner doing plumbing work in his home need not obtain a certificate of competency from the examining board of plumbers of a city. A housing developer who installs plumbing facilities either by himself or by using journeyman plumbers, must obtain a certificate of competency.
* Section 45 derives from L 1892, ch 602, § 5. We believe that the use of the term "employing or master plumber" in the section was to distinguish this category from "journeyman" plumbers. The later definition of "employing or master plumbers" as one who has a regular place of business and who, by himself or through "journeymen plumbers in his employ", perfoms plumbing work, is further evidence of an intended distinction (General City Law, § 40, added by L 1941, ch 443 [emphasis added]). A "journeyman" is defined in an "archaic" sense as "one hired to do work for another" (Webster's Third New International Dictionary of The English Language Unabridged, 1968). While journeyman plumbers need not be certified under section 45, the public is protected by the certification required of the "employing or master plumber" employing them.